OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
                                    AUSTIN
 QROVER   SELLERS
 &rroaNcv
        QsNeRAL
Honorable %m. P. Davis
County Auditor
Ellis County
Famhachie, Texas
Ceer Sir:
                                    Option IJo.O-7363’
                                    Re: Liabilityof the countyfor the




                          cted these city prisonerspay fines into
                          ie funds and Ellis County receivesnoth-
                                                    In the Gllis
                        maintenaxe and board wh.i.l.e

          Auong the powers grantedto aomqisoioners'courts is that
of providing for Jails for their respeatlve-counties.(Arts. 2351
and 5115, V.A.C.S.) Article 5116, V.A.C.S., designates the sheriff
as the keeper of tho jail of his cowty, and it is his duty to
"keep therein 211 prieoners committed thereto by lawful authority,
subject to the order of the proper court.". Article 5117 a*Ahorizes
                                                              585
?lon.Wh P. Dwia - Pam3 2


t.hesherl$f60 rece&vQprisonersfMm the VnitadStatesMarshaf.
and providesthat said i~%rahslis liable to the sherifffor the
jail fees and other expenaoaof keepingsuch pri-sonere.llrticle
5118 deala w%th the sheriff'skeepingof prisonersfrom other
comtiea anmdauthorizeshim to recoverfrom&u& other county
the expensesattendingthe safekeeping08 such p&son&-s. Arti-
cle 1040 C SIP., a&s forth the sheriffleallowancesfor the
eafekee& I sup;3ort,  and maintenanoeof pr&3Olmr6oonfi.nedin
the county jawi.




          "til -6SB    i66Ui~ Oll6Of 'PCO~Ol'TktiCd CQuft'
    eha3.lbe uemed by a polbeman or mwshal of the tit ,
    'wwn %T ,?ltllagQ
                    'l&w&a *ioh 1t it3eitwAtQd,'XNQT Jig
    game rules aa are pmwided by law for the serdoe by




        When the defendant  in web t&see is mmitted to
    aiwmdy, he eha3.Ibe cmadttob to the custodyof dre
    chief of poltica
                   or city marah& of such city, tmm or
    village,to be held by h&i:in acaerdane~with the ordi-
    nance providiw for the custodyof prisonersoonvleted
    beforesuch aorpomktloaaaWt.ll
          ~rticlag&   Vrh.C.C2.
          'The gover    body of each imwporated city,
    ttownor vilsryse 3
                     s 1 by'ordinanoepr&crlbe ewh
    nilas,not inaomistent ~5th eny law of this State, a&
    my be properto onforae,by exeouSionagain@ the pro- ,
    perty of the defendant,or zimprisoxmxmt
                                          6f the r?ofendsS,
HQn. wiil.
         P, Davis - Page 3


     the collectionof au. costs and fines iqowd by
     swh o-our&,and shall &so have power to adopt such
     rulee andr~atians; conowning the practiceand
     proaedurein such court as mid gwerni.ngbody nay
     deem proper,not i.monuistentv.Itiimy law of this
     State. Al.1such fines shall be p@d into the city
     trwsury for the 1158and beneZi%of the city, town 6~
     v%llage.1t




          In vhw of the above and foregoing,and in view of the facts
aubdtted ft ie cur o&-&on that the c&unt~ colamissioners'court is
not leg&   authorfzedto pay a claim for feedingprisonerswho ax-63
awsitixqtrial in corporationoourt.




3AE:d:n